OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                             AUSTIN
                                        11




Honomble A. 9. Cole
County Attorney
Donley couaty
Clarendon, Texas

                          Opinion Uo. O-6031




                                             ey County have as
                                              passed by the,
                                              onal dmsnlhPsnta,
                                              ust what to dor

                                      new laws pslrsed by the
                                       iasloaelYl’ court uoa-
                                       s fFom oau fwld to
                                             as no election
                                               titutioa).
                                                violatloa


                                                ssitxien ’ &are
                                                la by S.-B;-No.
                                                 aad 39126 of
                 Cl+     Statutes OS Texart

         -sQ?&~on  3. Cai the State gasoline tax monuy
    which was alloaafei to the oountlan aa a Fanwto
    Xarket road fund~be used by the Conrmis~iOnen’ Court
    to purchase the a-S&at-of-way for county roads wh%ch
    have not been daalgnatod or OKed by the Hlgbwy   Dw
    partauntas aFaxmto    Nnrket Road?
Honorable A. T. Cole, page 2



          “QURSTIOR 4. A number of years  ago at a special
    el4atlcm held Tor that  purpose, the qualified votem of
    Donley County voted an sddltionnl fifteen oent tax on
    the hundred dollar valuatloa a8 a road malatenanw
    f'und (Art. 8, Beetion 9, Con8tltutfon) subreqwatly
    th18 tax vas omlttad from the l4vy for swarurl yearn
    by the Cam.lssioner~~ Court as bslng unnec488acrry.
    Can this additional fifteen cent Q&x nov be added to
    the le~'vlthout havlng aaother Rl6ctlonO"

           In response to aur request for adflltlonel inionmtloa
in ngard   to Gu48tlons 3 aad 4, you nplfed ln part as iolZw8t

           "In Se tember 1942 Donlsy couaty nwlv4d   *OS&-
     thing over P lO,OOO.~ar a refund on bonds and varmat8,
     the prooeed8 of which had becnr 8pent ror bM.dgem ea
     roads  that were af'terwards de8IgMted a8 a part Oil
     the State highway  8 at40 and t&mm over by the State;
     ulQ refund b&a&p ia cad la the 'lateral Rosd Aocount'.

          "Que8tion 3. Can the ,~awaty oomai88ionw~   us0
     thlr money to pumhaao road machinnty top the eon-
     struatlon and malntexunce of oeunty road8 en&for
     the yurcham  of right-of-way for other county roads?

          “In the year 1907, at a specie1 slwztlon held
    for that  purpoao, the quallilsd voter8 of Douley
    County voted a flf'teoa cent tat on the On* Hundred
    Dollars valuationas    a readmalntenance  tax, a8 pm-     "
    vlded in Art.  8,. Sootloo 9, of the Ccuutltutl~.'
    Thin tax vim Ieviod and aolleatsd for about twenty
    years but for the part ton or tuelva yearn thla tax
    bss not been levied, the tovaty tcu rate being eighty
    oat8 or 1OBB.

         “Qsstloa 4. Caa the oaaul88Ionen~ court now
    add thla flitma cent tax, or a portion theroot, to
    the 1945 levy, pvklng the rats in exae88 ot eighty
    centa, without fimt submitting the ~quwtlon oi tha
    flfteen~ceat road aulntomnoe  tax to thm quallflsd
     votsr8??

          blo knou of no aw law pasasd by the last &gi8l6tUrO
authorizing the ooonl88Ionemi 1 oourt to oontlnuo to tna8fer monle8
from one fund to mothor vlthout UL rlootlon so long a 8no llectlon
in requeeted.   Prior to the~amendment 0r Artlolw 8, Zkotlon 9, ol
the Con8tItution.of Texm, vhloh 18 hereInafter referred to, the
                                                                  -i
                                                                       123

Honorable A. 9. Cole, pags 3



CO5dSSiOXXtMI' OoiWt crould not 161$$8llytXUXlSf4r SnJ plo3M iroa OIla
fund to another.  See Carroll ~6. Mlll.iaree,202 9. W. 501 , by the
supnma~ Court, also our apinions UQS. O-4763, o-5595, aad O-5422,
copies OS vhlch am enclosed herewith.

          Artlale 8, Election 9 of the Constitution of Texas was
amended at th4 general election on November, 7, 1944. Under this
anendment~ com1l8sioner8~ courts are authorized to submit to the
voter8 whether or not the munty taxer reS4rred to in sald,Article
and Se&Ian of the Coa8tltutlon, that    1~. the twenty-Slve cents
for OOU&y purposes, fifteea CSntS    fQr Wad8 and brldgeo, fiit8a
cents for juror, and twmty-five    aents for pub110 improvements,
or a total of eighty o4at8, may be ahangedby ,inoreaslng OF de-
cnaoirrgthe sama as prov+dedin aeid awndwnt.        We band you
heravlth copi% of PUP opinlcmsnos. O-6278 and O-6427, vhich aaa-
etru4 said ainendedArt1010 8, Seotloa 9 of the Cozmtltutlon Of
Texas.

           The only penalties Ye lami of for a violation      of the
pXWflSioZl8 OS the &V nLatiV0   to the tZ'UI8fOF OS COmty      i\mdS
~from on4 fund to another without lavSulauthoritywould        be a xe-
rawal frtm oSSloe,or eultr.onthe bonds OS the mwbems          of the
ccam1ls81oners* aourt, is justified under t&o lav a5 set      forth in
the r0ii0mg:

              h'tiale 5970, Y.~h. c. s., pl'OVid@S il% WX't a8 fOll!XfBr

              ‘All di8triot urd CrOU!lty4bttOIViOy8,OOUaty
     jUt@B,   00n4118810n.r8, alerka  OS th4 district and
     OOlUlty OOWtS and Sing1~ 014X'kS iI3 WUUtlOB Vhbl'4
     OUO cl.l'k diaOhsl'@B the duties Of district aad
     county alerk, oounty tnarunr,      Sheriff, oounty
     BWVeyOC,   (LSSeBBOP,  OOlhOtOl-, aaacttabls, Mtth
     ad hide lnrpeator, justice of the per00 and all
     county offlaers now or hematter exlrtlng by au-
     thOrity(8ithW     Of thQ COMtitUtiOtl OC l-8, ISBY b0
     removed Srom oSS%ce by the jud@i~ of the dlstrlat
     court for.lnaompe&enoy, offlolal aiBoonduat or be-
     'aolpinglntoxlaeted by drlnklng lntoxlaatiagpauorr
     as a beverage, whether on duty or nott . . .

              b'tiCl4 5972 Of Said StitUt48 18 ~a8 fO11~81

           "By *lnocmpotenay~ a8 U8.d herein 18 meant
     gl’O8B i@lOlSUlOO Of OffiCtal dUtie8, OT 8X'OSS aan-
     leSSnOB   iIhthe dlsaha~      Of them) 0r.M OffiOW
     may be found to be laaompetent     uh4n, by rea8oII Of
     SOD30 8OriQUS phJ83.441 OP lwat51 dofoot. &lot OxiSting
     at the tirpe OS hiB .l.ctiOa,    .hebar,beca~n unfit or

         1.
                                                                                                     124

lionorsble A. P. Cole, mge              4



       uaabla to dl*oltaFga pawiI@tw end proper4                          t&e &&tieS
       Of hiB OffiC%.'

                   tit1016 5973   Of   W&aid+StUt48            18   IS   SpiiOVBl           1-

             "By ‘offiota   ti8COtldU~t,’     68 Used h%r%ln vlth
       nreren~e    to aounty orrfcer8, is meant any mlawiul
       behavior ln reletion to the duties of hi8 oftice,
       til.rta in it8~ OhBmater~      Of My Offiaer intIWt9a
       la w    maaner with the -8           tret1oI.iOf jurtice,    or
       the %XeoutiokI Of the &MiS) aaB inabdea         anj   Vilful
       or corrupt Sellum, refusrl         or negleat 0s an officer
       to perform cay duty enjoined on him by lau."

                SW     a50   th% SOnOUIItg   d%Ol8lOA5t                            V%.    o’mm%
74 S. W.       (26)    146;  St&k, vs.      Jordan,28
                                                    9. W.                     921, urlt
dle1al8s%d;         and COmUtt   VS.   State, 55   3.
                                                    W.                     160, wit dia.
EliSS%d.

         It 18 pOSSibl% for the membemof the coPrPli88ioners'
courtsto be liable 6.ntheir biUl&S,~md th0 lY’d%S Or &W gW-
Walng such O%US%S Of &OtiOll (LX'%fully Set forth in our OPi.Atozl
no. o-4715, a copy of vbioh la o~clos6d  herewith.

           The OOUAty G~BSiOAWS           do AOt Sh%X’% th0 TdS%    g-ted
00miy 0rricidLs     by senate Bill  no.    123,  aatemmg   hrtialea 3891,
3902, M4 3912% Of ths &~Vi848      civil     sWUt%8    Of %a&      we htIUd
~~uh~ewlth      copies of our Op'pioM SOS. O-6666 end O-&8&           vhlch
           Said oplalaa Ro. O-666 %I.80 de.818 vith Howe Bill NO.
84, &h     %Sd%lXdS Artlole 2350 end pWWld%S        for en lAama84   in the
8alarles 0s county O~i8SiOAWS.           -we haAd you hemtlth our opinn-
ion MO. 0-6622,whloh 8~180 aon8truea House Bill go. 84.

            In oameatian with %UOh Utir]l tIlOlYla8%8,   hOWeV4r;yoUr
att,en&n    18 dlreated to the fact, as set forth ia said opinio31
Ho. O-6666,that the ootmtp budget    must  bm enmaded before ruoh
inCI’OaB~8,  OP q   Of t&D, MIl b gXWkt%d. WS alSO hand YOU here-
with copies of the Opi.lli~S therek, reSerr%d to deeling vlth the
BmeMmeat    Q? the aounty budget, to wit, nor.    O-5189 aad 0-5053-A.

                   hrtlole 6674&2      Of   v%17k011’8     &UkOkt%d        ciVi3         stitUt48   18
b   PBFt      a8    fOiiOW8~

                   “All roads Whlah prior           to Juwary   2, l$il, had
       not  b4OOrae      r prrt   Of   th% 8       St4E   Of      l?48ignrt.%d”
                                                               St6t%
       mghV%~S,         SOI? OOJQ%AieAa4       L      this Aat am aalled
       'lat*nlroadr'.
              .,'.
                 ,T'.                       .~_
                                                                       125
Rmowble   A. T. Cole, pa@    5


          IA our Opinlo~No. O-3606,a defirrition    OS "lateral
:ouds" similar to that above set out vas being aoaaldemd    %nd
the Sollwlng hoXdlng, vhlah v4 here ndopt, km8 mad81            /
           "It is our opinion th%t the l%t%rel ror;dS to vbich
     the Aot nrers   c%n be nothing @iore then such road8
     as constitute a part of the aounty mad    agatea as
     cantradlatinpluiahsd rm    the state HQhvay  System;
     thwefon, v4 think the fund% al1ocsted to the cm-
     tie8 for the U84 oa Lsterel ro%ds Under the prori-
     SiOXiS of th28 Act vould  be r48triOt.d to the u80 011
     r'mds coAstltutlng a prt 0r the aowity SyStelU end
     OV4r  Which the COUllty OOB&88iOAW8'   COUPt ha8 jUl'-
     i8diOtiOll.

          .Artlals 6674q-7, subdwl8iol3   (h) 0s said statute,' mad%
i.33
   ?Bi-t,88 SO11wSZ

            !$&ISepteaber 1st OS %aCh y%%* aster the Boluvl
   A~B     paid-off and dlsaharged all ellglbleobligations
     matur$ng~duH.nigthe precedfnf,fZ8culyerr,to&3ther
     i:th the int%I'%St olX SUCh obllg%tloas aad the Sinl-
     lng SuAa l'l3~UiraElCQtS  accruing thezmn Out of. the
     County and Road District Iii&?%y Fund, %ny surpltu
    .nm~lalng lnsald fund ov%rand'aboveThr%e            i8lXlloa
     ($3,000,000.00f DW.ara ah%11 be ret r5ide aud ondlt-
     ed by the.'&ate Tmamanr to th% rsspectlve fuuda
     h%reln%Ster u&mod as foUw8:         one-half(&)    of rsld
     SUrph8      ShaubO   tMUkferr4d   t0 theR&t%Rlghv%y
     pund, and one-half (l/2} %h%ll be oredlted to ro, aa-
     aount    to be~known a% the *Iaterel Road Account*     to
     be dirtrOuted      and expended as hereinafter provided.

           "A% SOOXl aB practla%ble %ft%P th%'pI!LSS%&JOf
     this Act ap4~befo~y) the I&era1 Reed Account    la al-
     located to the countle8, th% Boerd shell determine
     the %mount eauh county and eachdef'inedKiad dir-
     trlct has p%ld %iaa% January 1, 1933, oader the pro-
     VtSiOM   OS ChsptOr 13, Acts OS the Ttlird Called %38-
     slan of the 42nd ugiStitlW%,    as em%nded, tward it8
     debt retvlae upon bands vhlch at the time of pwamnt
     v4re e-b14      to psrticlpete in the County %nd Road
     Dlattiat Iilghvay Fund,,and lhell desluct from the
     amount~peld by Such County or defined road dlstriot
     say and all %dV%UC%k?Mit8 med% by the Board to meh
     oaunty or defined m&d district in adjUBtil3&     r4-
     runding,or prepaying the eligible obligation8 OS
     such county or defined m%d dletrlct, cad after m%k-
     lngsuohdeduatlozm,     tha Rmrd shllamdlt      theLstela1
     Road Amount of %ach county Or dollnod m?%d dlattiut
     vlth the net Ml%nc% contributed by suoh county or
     road dlstrlot tward the mtlr%wmt      of said eligible
                                         I
                                         1
                                   126

flonomblo   A. T.-Cole, Puge   6
tlonorebla A. T. Cole, Page 7



    by s%oh aov.&y or rwd    distriot prior to January
    2, 1939, the p~oosadds of vNch vem aatmlly       expez?&
    ad ;a tha ooaetruutiou or fuproveumat of leteral~ oountg
    roada, nmy ba used by tho oountg under dLrootion op
    the C~orionara     Court for bny one or all of the fol- 1
    loving purposesr (a) for the affqu&aftlan    of r&&-of-
    vayu foraouutyl&te~l      mads snd fc~? the paywnt of
    g~;~;;l     et&ma taoimed    themfor pricm-80 January
              7 b) far tb0 oowtrwtio?l     OP fQlprovemsnt of
    e&r&y lsteral roedag (4) PW the purpose of supple+
    nmnting Stands appropriated by the U&ad     States Cmrq-
    mimt for WaSas Prcgrwe Adm%tiatmtfcn highvap ~o*strw-
    tien,Qad   auuhothergmnttn 4fPmleralFunds       es my be
    nrsde evailsble to the oouaties 4f thL8 atate fW'aounty
    laterel rwd oonstruoffonf     end (d) tortbs~ptupsee      of'
    ooopertatiag vlth the State ZU.ghmy Departmat     end the
    Fedsral~G4verment   fn the oermtm&iou     Pi Sgm-to-
    market.mads.    Provided thQtvhenwaahSisnd8     era wad,
    for the ooaetmmtlon~ar    inrpraversratof oounty latoral,~
    mudu, suah aoaotrmttcm     or ieproMmsot   ehall be c&e
    txldqr the $UpervZSl4n or a ooaipqnt    oogfIb36r.

            %Wtsr awh allooetioza he6 tmea'ririide
                                                 to &J
     serrdrcll0ouutLtasLo the stete the Boiwd shall Ln writ-
     %ng notMy the ChaJsPlan 4S the C5iesloaera     C4urtoO
   ” eatoh oounty of the amount vhfah has bseo credited to
     thQt oouuty. After reoaivfng said notlna, tba Cmi8-
     aiowmCourt     8h51f,vtthitlrrfxtY (60) da-, notWy the
     Beard OS the msmner in wbioh Lt h8e axeraised its qtion
     as to the o&a or awe apeolflad usma & said m4aey p$+r-
     mitted undor,thls Aot.                   _    ',.~     ..'

           Yuah ta4nep.ahall,be applied pro-rstri to the
    payment of the dobt eervfoe req&ments      of all issues
    OF l&tare1 mad itrdoWm3neus oi the oouaty md all Ia-
    oludod deSinm3 road dfatrfete,  U/t&a proportfoa that
    the debt fisrvioe roqutmaeata  ofpwiah  laaua beam   to
    fiba 8ggmgate debt/osrPioert?qtilreateuts of SU issues
    for that year.   When anY 1ma6 of obflgationa whioh vi11
    mcaiw    aid uud8r th%a 884ti4n i8 alY?e8dg listed vLth
    the B4ard 4PCounty end DUUziot     Road Indebtedneae, tha
    Boeti ohe~laradtt   the UmOuritsppllanble to'%aid Lesue
    to the aooount ot,safd ia8Ua in the Stats Tret?IhWY. AS
    to ell othoo laswa of obligations, vhloh will. xuuoltle
    old urder this subne4tlon (h), the ComaLaaianera Court
SonoreblsA. T. Cole, Page i3


      of the rp84lflo oounties  effeoted sh8ll h8vu tha
      right, if so desired, to utilize ths fclo~litiea    4f
      the State Bosrd of GcWuty.and DiatrLat Raad Indebtud-
 7    awe ia paying the amounts,4f prinstp81 end interest
      on aid Um18s subutoutially in the mmnsr that pay-
      ments 8~8 effcratsd as to auoh eligibleobligations.
             "In the ev&   ~that the Sunds io ~eoeived by tha
      oounty from the Loteml,Rcrad Amount are in ozumas cf
      the amount requiredto meet t@e pa+%aaipal-mud interest
      of its olatufing reed be    obltgatlons for-ths next Sls-
      osl year, the Cmmissloasra    S&u& my elcwt to UBD sllch
      exaess money alloaatsd to it f%w the Ister6l Roed.Ao-
      oount:-, and in suoh sv!mt, it ahell Ilottfy,.lnwrltlng,
      the sefd B48rd,.of its eleutlorr to tpoks use 4f said
      money. ~3Jhemllpo1~,aaSd Board bh8llraaft8sLd    bialsnoe
      to bu utilized far such purpose to the 04&&y Trwsumr
      of such aounfip, said noaey to bs dsposLted by tho County
      Trsa8uraria8ooo~anaevithlari        eti the s8me 8hallbs
      utilized by tW oounty, ectiog: through the Cmimissioziem~
      Ctmrt, for th8 bonstrurrtion of lerter8t wnkds. E8oh




                 The eotwl   oost   of awh aid la supervtsion
      ah8llb8 I;lld by tha wunty    a# 8Ohat?gs eg8inet.its
      pr4jeet."                                 '~
            Artlo3.s
                   667kp&j M sald,stutut8,made a8 follavar
            "It shall be unl8wSul for say 04unty J
      any County Cotfanlssl4ne~,,vhiloaotlng in hi 7 oSLZi1
      oapaoityoc otherwi8e,to use any norwy out of the
      L8teral RoadAooountSorprnypurposoextrepttho         pm-
       po8es enuwrated   la this Aot.    If eng bounty Judge OT
       aogCountyC~ssfonarshall~ovfngrJrexpsnd,or?uoe,
       or vote Sor the us8 oil or agree to sxpsnd or use any
     , 8~ 0r lp0~y aaorulng    to t-any00uatg ia thio etata r.r0i8
       the Letor    Road Aaoount,  for auy purpore mt 8uthorlwd
       by this A4t, or ah.811 knowingly xmks any Se188 stet8rmnt
       oo~otiagthtb    qxpenditum   4f~anyau4hm4ney,    h8sholl
       bo deemod guilty of a fslong, Sad upon oonviotloa sh811
       be puulahed by oonmwment ia la30Mate Penltsntiary
       for not less then tvo (2) yusrs n4r more thml flM      (5)
       years."
              ._
Ronorable A. T. Cole, pago $9



          Ok oplnlon Ro. O-3537 cont&ns          the follovln~ holding,
which ve here adopt:

       ’ “9bhy Eutchfusan Couuty legsllgexpendmoneya
    derivedthruughssid H. B. 688, nov held In its
    Lateral Road Fund for (a) removlag the old floor
    of a bridge, purcbnalng oaterlals for a nev floor,
    and conatructiag (Laew floor in this br~ia&e$and
    (b) for mterlala  and labor in m&sing repairs to
    such bridge In addition, to a nev floor? *

           %a      advise as followsr

       : :“ti ths e&y  cane of AFMWMXS County v. :Colman-
    Pu1tcm Paeture Ccmpany, 191 S. w. 553, it MS had
    that   the Conetitutfm,      Article   3, Seation   52, 8%
    amended in 1903, authorlziug cmmtles      to Issue bonds
    for road construction purpoeee, empovered such~ooun-
    ties to build necsasaxy bridges-as a part ai suoh
    road, and it has becozm settled lav that bridges are
    an essential part of any road. Therefore. it is our
    ophiou that the funds allocated to the county through
    ths lateral Road Account OS the BoamLaf      County and
    Mstrict Road Ijldebteduess are available     for the pur-
    poses enumerated in pow question.      ~,

         “Follovlng the aam line of reasoulug,’ ve ~thlnk
    the county would be fully authoriaed to u8e auoh
    moneys for the purpose of acpulrimg r-t-of-my    to
    roads forming a part of the Couztp Lateral Road Syateu.’

           We also here     adopt the follovlng from our opinion No..
O-2778;
           ‘Art.     6741, Vernon’s Annotated   Civil Statutes,
    ppovlderiI

           **The commisaloners court may make and enforce
    all reasonableand noaeasaryrulea and ordersfor
    the vorklng tmd repalrlng of publla roads, and to
    utlllze the labor to be wed and ~~onsy expended
    thereon, not Za confllot with the laws of this State.
    Said court m!~y purchase or hire all necessary road
    machinery, tools or team, and hire ouch labor as may
    be needed in addition to the labor required of citi-
    zens to build or repa%r the roada. (
                                            .-
                                           ..
                      _.
                                                             .      1130   j
Honorable A.   4. cola, page 10



          “lie quote~froa Tex. Jur., Vol. 21, p. 630, as
     follova:

            “‘Subjeot to any local liv, commlaalcinera~ co&a
    are Invested vlth the paver and chargod vlth the duty
     or cresting and malntataing    edequate  roads. They are
     comanded    to lay out and eatabllsh roada vhen neces-
     a-7.     These vorda xean “mike, create or found per-
    uanently” -- that la to say, they tw’eeaqmv8Z’ed to
    do all such acts as may be necaaaary to +natruct
    permanent roads. They are further dlrocted to “ex-
    eralse general control over all roads, hlghvaya,
    ferries    and bridges in their counties. ’ Accord3.nglg,
    vhare a statute appllaable to hlghvaya merely ampovera
    ~hhnxulsaioners9 courts to exeroiso their povars .in a
    particular vay, I$ vllZ be uonatmed aa being aubordi-
    nate to the genem31 povor of control, and not mpnda-
     tory. Sikxllarly~    the doctrine of implied   pavers en-
    ablos    coaaslaalonera~ courts ‘to do all that la necea-
    ssrlly incidental to their declaredpavers of road
    improvement and regulation.      The lltalta of their
    povera, hovever, are reaohed vhen they exceed what
    may fairly be implied.                        .,

          “‘Just aa in ‘inattcrainvolving the eatabllahment
     of a hlghvay, the admlnistlrstlva povera of ccnmlasloner?r~
     courts are exercisable SCOOrd&3     to their dlswetlon    .
     vlth which the courts reMin      frtm interfering except
     upon a clear shoving of a b u se. l l l I
    . ‘.
          “&mater  v. &opee, 202 9. W. 1039, afilmed 2i7      S. Y.
     373. .’
           “It vi11 ba noted that.~psragraph II. of Art. 6674s~7,
    su;)m, apaalilcally provldea.that the noneya allocated
    to each county fron the lataral.rwd account shall be
    wed by said aounty first for pay&g the priacIpaly In-
    terest and slnlslng fund z?aqulrarmrntsmatwIng during
    the fiscal ‘year for vhich euch money vaa allooated to
    such oounty on bonds, varmints, aad ,othar,legal obllga-
    tlona farmed prior to January 2, 1939. As stated In
    the statute, it vaa the Intention of the *glalature        to
    daslgznte and set apart sufficient money to pay 0fr and
    discharge   said outstand-   obllgatlons Incurred SOP
    right-of-wep acquisition.    It la furthar   provided that
    funds remalnlng in the lnteral road fund of any oounty
    after the payuent of said right-of-vay obligation may
                       -.




honorable A. T. Cole, page 11



      be used by the county, under the direction of the
      comdsaionera~   oourt for any on0 or all of the pur-
      poses as sqt out In the statute.   Two of the pur-
      poaes for vhich ths wing       Sund tuey bo expended
      as provided In the, atztute Is SOP the acquisition
      of rIghta-of-vay for county lateral roads and for
      the mgmsnt of legal obLigatIona Incurred therefor
      prior to January 2, 1939, and for t&19 constructIon           : :
      or inprovement of county laterf31 roads.

            %hen the cOm&.esioners~ court of (I county
      elect$ to use the ctoney allocated to it Sron the/.
      lateral road account for the aonatmctlon     OF IEP
      provement of oounty latenrrl roads, lt~ Is our opiu-
      Ion that the COurt my exercise all implled~powera
      that Is necessarily iacldmtal     to their declared
      power of conatructlng or improving    af county lateral
      roads. .:ThereSorer, you are respectS’uUy advised that
      It Is the opinion OS this departmon$&hat     the cow
      21lszb~srs’ court may use the funds reclainiq in the
      lateral road Anna of a county to purch%ae road EJEP
      chinery for the maintenance of lateral mada vhen
      such machinery Is necessary SOP the maintenance,
      construction OP Improvement of the county lateral       ~’
      roEda.”

          It la our opinion, therefore, that ym   queatlon No. 3
should be, and it Is hereby, asnwered in the aSSImnatfve.

           Article 8, ZiectIon 9 of the Constitution of Texas au-
thorizes the Ccannisslonersg Court to levy varloua ta%es baaed
Upon  the One Hundred Dollars valuation, to vlt, AOt mom than
254 for county purposes, not exceeding 156 for roads and bridges,
not exceeding 154 to pay jurors, and not exceeding 25$ for pub-
lla tiprovementa, makl.r& a total .oS AOt more i&m  806 for such
            Said Artlole and Section further provide that the
~~%&a        may author&o  an additional amount of ad ValOmm
taxes t0 be levied and oollocted for the further malntsaance OS
the public roads, provided, that a msjorlty of tho qualified
acting voters of the oounty voting at en eleotlon to be held
for that  purpose shall vote such tax, not to excoed 154 on the
one Hundred Dollars valuation of the property subject to taxation
ln such county.

          Artio1o 2352; V. A. c. 9. authorizes each and all of
the taxes above referred to vhIch go to make up the total OS so+
                                       ,~,~
 ..
                            --

                                                                  .Yi

                                                                         x32
Uonorsble A. T. Cole, pag8 12



m the One %mired Dollara valuation, as above set out.                   In
adition, It wmtal~a the SollovL~g provlslonsr

          “They my levy an additlonel tax for road pur-
     posss not to exceed 1% on the One Zfuudred Dollars
     valuntlon of property subject to taxation, under
     the tiltatlona and in the masmez- provided for in
     Article 8, 38otiOA 9 OS the CoAatitUtIOA ti in
     pursuance of the Uvs rel8tIng thtmeto.m   ‘.,

          It Is evidently this additional 1% that vas approved
?y the voters of Donleg County IA 1907. The Saot that the Com-
mfmiionersI Court had not 'levied or collected this tax for the
past ten or twelve yeam doer, not , in our opinloa, aSSect its
Validity or pmN%nt  Ssid COUrt from Aov leVybIg and OOllcCting
said tsx for the current -and ennulng yeara.  We do not think
said Court would be authorlzed~to levy-pad colleot such tax
for past gears2 therefor@, your fourth question la,ansvered iA
the aSSIrn!atlve.

      ;    IA coAn8otioA vlth our aAaV~2 to Question Ito.‘l, aAd
In further clarlflcatlon  of the rules~of ISV governing the hmdllng
of said SuAds after they b8ve been re-alloosted 88 provided for IA
;:rtlcla 8, Section 9 of the CoAatitutioAcS Texas, aa meAded, you
areadvlaed as Sollouar ,’ ..:

          ‘When a cauntJ~‘votea to xw-allocate Its tax mtd vlthln
tine804 lImlt, it Is still IAhIbfted SrOm traAsSeming mOAey Srcm
any one of the Sour constltutlonel funda, that ia, General Fund,
Road and Bridges Pu~d,.Jury Rrnd and Permment Improvement Fund, a8
so re-allooatad, to Amy other fund. Likevise, the money co1locted
undor the speolal 154 'tax for roads and bridges may not be trens-
famed to any other f'uxd. IA other lords, vIaena tax la levied for
n particularpurpose, It ruay not be dlverted or used for another pur-
POSO.

              Trusting   that    this aatlaf’actorily 8nsvera   yOur Inquiry,
m-3 remain,

                                                      Vary truly pours,

                                                      ATTORRMGE3iEML         OF   TEXAS




                                               ._

m/JCP
Enclosure-11